EXHIBIT 10.27

M&T BANK CORPORATION

2009 EQUITY INCENTIVE COMPENSATION PLAN

*             *            *

PERFORMANCE-VESTED RESTRICTED STOCK UNIT AWARD AGREEMENT

GRANTEE: <Participant Name>

DATE OF GRANT: <Grant Date>

RESTRICTED STOCK UNITS: <Shares Granted>

M&T Bank Corporation (the “Company”) hereby grants to the Grantee a
Performance-Vested Restricted Stock Unit Award. This grant is made pursuant to
the M&T Bank Corporation 2009 Equity Incentive Compensation Plan (the “Plan”)
and is subject to the terms and conditions of the Plan and this Agreement. As
used herein, the term “Agreement” shall mean, collectively, this cover page, the
related Terms and Conditions of Restricted Stock Unit Award delivered to the
Grantee with this cover page (the “Terms and Conditions”), and the Policy for
Alignment of Incentive Compensation with Risk (the “Forfeiture Policy”). As used
herein, the term “vest” shall mean the lapsing of the restrictions and the
satisfaction of the conditions described herein and in the Plan with respect to
one or more Performance-Vested Restricted Stock Units but shall not mean the
actual settlement of the Award. Capitalized terms used in this Agreement without
definition shall have the meanings assigned to them in the Plan. A copy of the
Plan and the Forfeiture Policy can be viewed and downloaded from the Company’s
Intranet under the Human Resources page.

Subject to the terms of the Plan, the Forfeiture Policy, and this Agreement,
including without limitation, the Grantee’s fulfillment of the employment
requirements in Paragraph 3(b) of the Terms and Conditions, the Restricted Stock
Units awarded hereunder shall vest on the dates (the “Vesting Dates”) indicated
on the following vesting schedule, subject to the applicable provisions of the
Plan and this Agreement, provided that the performance requirements in Paragraph
3(c) of the Terms and Conditions are satisfied:

[Insert vesting schedule, if any, as determined by the Committee.]

There shall be no proportionate or partial vesting in the periods prior to each
Vesting Date and, except as provided in the Terms and Conditions, all vesting
shall occur only on the occurrence of applicable Vesting Date.

The unvested portion of the Grantee’s Restricted Stock Units is subject to
forfeiture under Paragraph 3(b) of the Terms and Conditions and the Forfeiture
Policy. The foregoing vesting schedule (but not necessarily the actual
settlement of the Award) may be accelerated under the circumstances described in
the Terms and Conditions.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf effective as of the Date of Grant.

 

ATTEST:

    

M&T BANK CORPORATION

  

 

     By:   

 

  

 



--------------------------------------------------------------------------------

M&T BANK CORPORATION

2009 EQUITY INCENTIVE COMPENSATION PLAN

*             *             *

TERMS AND CONDITIONS

OF

PERFORMANCE-VESTED RESTRICTED STOCK UNIT AWARD

 

1. Definitions. In this Agreement, except where the context otherwise indicates,
the following definitions apply. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan.

 

  (a) “Date of Grant” means the date set forth as the “Date of Grant” on the
cover page of this Agreement.

 

  (b) “Grantee” means the person identified as the “Grantee” on the cover
page of this Agreement.

 

  (c) “Performance Period” means the full one calendar year (i.e., January 1 to
December 31) immediately preceding a given Vesting Date.

 

  (d) “Performance-Vested Restricted Stock Unit” means an Award denominated in
Common Stock that will be settled in Common Stock.

 

  (e) “Performance-Vested Restricted Stock Unit Award” means the Award of
Restricted Stock Units granted to the Grantee on the cover page of this
Agreement.

 

  (f) “Specified Employee” means an individual who is a “specified employee,” as
defined under Section 409A of the Code, as determined by the Company in
accordance with its uniform policy with respect to all arrangements subject to
Section 409A of the Code.

 

  (g) “Termination of Employment” means the termination of the Grantee’s
employment with the Company and its Affiliates that constitutes a “separation
from service,” as defined under Section 409A of the Code.

 

  (h) “Vesting Dates” means the vesting dates designated in the schedule on the
cover page of this Agreement.

 

2. Grant of Performance-Vested Restricted Stock Unit Award. The
Performance-Vested Restricted Stock Unit Award granted hereby is granted in
accordance with the cover page of this Agreement.

 

3. Terms of the Performance-Vested Restricted Stock Unit Award.

(a) Nature of Performance-Vested Restricted Stock Unit Award. Performance-Vested
Restricted Stock Units are not actual shares of Common Stock. The Grantee’s
interest in Performance-Vested Restricted Stock Units shall make the Grantee
only a general, unsecured creditor of the Company until the Performance-Vested
Restricted Stock Units become vested and settled.

 

- 1 -



--------------------------------------------------------------------------------

(b) Employment Requirement; Forfeiture. Except as provided herein, the Grantee
must remain continuously employed by the Company or one of its Affiliates from
the Date of Grant and until the Performance-Vested Restricted Stock Unit Award
(or a portion thereof) has vested in order to be entitled to receive shares of
Common Stock in settlement of such Performance-Vested Performance-Vested
Restricted Stock Unit Award (or portion thereof, as the case may be). Upon the
Grantee’s Termination of Employment with the Company or an Affiliate for any
reason, including for Cause or as a result of the Grantee’s Resignation (other
than due to death, Retirement or Disability), before the Grantee’s
Performance-Vested Restricted Stock Units have fully vested, the Grantee will
forfeit that portion of the Performance-Vested Restricted Stock Units that have
not vested as of the date of the Grantee’s Termination of Employment.

(c) Performance Requirement. [Insert performance metric approved by the
Committee.]

(d) Calculation of [Insert Performance metric approved by the Committee].

[Insert description of the performance metric approved by the Committee.]

(e) Acceleration of Vesting. Notwithstanding the above provisions of
Paragraphs 3(b) and 3(c) and the vesting schedule on the cover page of this
Agreement, the unvested portion of the Performance-Vested Restricted Stock Unit
Award shall vest in full and become nonforfeitable (i) on the date a Change in
Control occurs or (ii) upon the Grantee’s Termination of Employment with the
Company or an Affiliate due to the Grantee’s death, Retirement or as a result of
the Grantee’s Disability.

(f) Settlement. With respect to each Performance-Vested Restricted Stock Unit
that becomes vested and nonforfeitable, subject to the satisfaction of all tax
obligations as provided in Paragraph 6, the Performance-Vested Restricted Stock
Unit shall be settled and the Company shall deliver to the Grantee one share of
Common Stock for each such vested Performance-Vested Restricted Stock Unit at
the earliest of:

(i) Within ten business days of the Grantee’s Termination of Employment due to
the Grantee’s death, Retirement or as a result of the Grantee’s Disability;

(ii) Within thirty business days of the applicable Vesting Date, provided that
the Vesting Requirement for the applicable Performance Period has been
satisfied; and

(iii) Within ten business days of a Change in Control.

Notwithstanding the foregoing, if a Performance-Vested Restricted Stock Unit
constitutes a “nonqualified deferred compensation arrangement” subject to
Section 409A of the Code, then (1) the settlement of such Performance-Vested
Restricted Stock Unit upon the Grantee’s Termination of Employment, other than
due to the Grantee’s death, shall be delayed if the Grantee is a “Specified
Employee” until the earlier of (A) the first day of the seventh month following
the Grantee’s Termination of Employment and (B) the Grantee’s death; and (2) in
the event that a Change in Control does not constitute a “change in control
event” within the meaning of Section 409A of the Code and the regulations
thereunder, the Performance-Vested Restricted Stock Units shall be settled upon
the first to occur of the events or dates set forth in clauses (i) and (ii) of
this Paragraph 3(f) (but shall not be subject to the forfeiture provisions of
Paragraph 3(b) following such Change in Control).

 

- 2 -



--------------------------------------------------------------------------------

(g) Stock Certificates. The Grantee hereby (i) acknowledges that the Common
Stock issued with respect to a vested Performance-Vested Restricted Stock Unit
upon its settlement may be held in book entry form on the books of Registrar and
Transfer Company (or another institution specified by the Company), and
(ii) agrees to sign such other powers and take such other actions as the Company
may reasonably request to accomplish the transfer.

(h) Nontransferability. Performance-Vested Restricted Stock Units may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
other than by will or by the laws of descent and distribution.

(i) Dividends. If on any date the Company pays any dividend with respect to its
Common Stock (the “Payment Date”), then, within 60 days following the Payment
Date, the Company shall pay, or cause an Affiliate to pay, to the Grantee an
amount equal to: (i) the product of (x) the number of the Grantee’s
Performance-Vested Restricted Stock Units as of the Payment Date and (y) the per
share cash amount of such dividend (or, in the case of a dividend payable in
shares of Common Stock or in property other than cash, the per share equivalent
fair market value of such dividend, as determined in good faith by the
Committee). Notwithstanding the foregoing, dividends and distributions other
than regular cash dividends, if any, may result in an adjustment pursuant to
Paragraph 6, rather than under this Paragraph 3.

 

4. Rights as a Stockholder. The Grantee acknowledges and agrees that, with
respect to the Performance-Vested Restricted Stock Units, he or she has no
voting rights with respect to the Company unless and until such
Performance-Vested Restricted Stock Units are settled in Common Stock pursuant
to Paragraph 3(f). Upon and following the settlement of a Performance-Vested
Restricted Stock Unit, the Grantee shall be the record owner of the Common Stock
issued to him or her unless and until such shares are sold or otherwise disposed
of, and as record owner shall be entitled to all rights of a stockholder of the
Company holding such Common Stock, including, without limitation, voting rights,
if any, with respect to such Common Stock. Prior to the Settlement Date, the
Grantee shall not be deemed for any purpose to be the owner of any Common Stock
denominated by the Performance-Vested Restricted Stock Unit Award.

 

5. Capital Adjustments. The number of Performance-Vested Restricted Stock Units
is subject to adjustment, in accordance with Section 4.2 of the Plan, on an
equitable and proportionate basis in the manner deemed appropriate by the
Committee.

 

6.

Taxes. The Grantee expressly acknowledges that: (a) the Grantee’s
Performance-Vested Restricted Stock Units will constitute wages under the
Federal Insurance Contributions Act (FICA) and Federal Unemployment Tax Act
(FUTA) that are subject to tax withholding by the Company or its Affiliate upon
becoming vested (including when the Grantee has met all of the requirements for
Retirement (other than terminating employment)) and (b) the Common Stock
delivered to a Grantee upon the settlement of his or her Performance-Vested
Restricted Stock Units will constitute wages for purposes of federal and all
other employment taxes, subject to tax withholding by the Company or its
Affiliate. The Company’s obligation to issue or deliver shares of Common Stock
with respect to the settlement of Performance-Vested Restricted Stock Units
shall be subject to the satisfaction of any applicable federal, state, local or
foreign tax withholding requirements (including the Grantee’s FICA and FUTA
obligation). To the extent permitted by law, the Company and its Affiliates
shall have the right to deduct any such taxes from any payment otherwise due to
the Grantee (or his or her beneficiary). The Committee may establish such
procedures as it deems appropriate, including making

 

- 3 -



--------------------------------------------------------------------------------

  irrevocable elections, for the settlement of withholding obligations with
Common Stock having a Fair Market Value on the date of withholding equal to the
minimum amount (and not any greater amount) required to be withheld for tax
purposes.

 

7. Restriction on Issuance of Common Stock. Notwithstanding any other provision
of this Agreement, the Grantee agrees, for himself or herself and his or her
successors, that Common Stock will not be issued at any time that the Company
does not have in effect a registration statement under the Securities Act of
1933, as amended, relating to the offer of Common Stock to the Grantee under the
Plan, unless the Company agrees to permit such issuance. The Grantee further
agrees, for himself or herself and his or her successors, that, upon the
issuance of any Common Stock, he or she will, upon the request of the Company,
agree in writing that he or she is acquiring such shares for investment only and
not with a view to resale, and that he or she will not sell, pledge or otherwise
dispose of such shares so issued unless and until (a) the Company is furnished
with an opinion of counsel to the effect that registration of such shares
pursuant to the Securities Act of 1933, as amended, is not required by that Act
and the rules and regulations thereunder; (b) the staff of the Securities and
Exchange Commission has issued a “no-action” letter with respect to such
disposition; or (c) such registration or notification as is, in the opinion of
counsel for the Company, required for the lawful disposition of such shares has
been filed by the Company and has become effective; provided, however, that the
Company is not obligated hereby to file any such registration or notification.
The Grantee further agrees that the Company may place a legend embodying such
restriction on the certificates evidencing such shares.

 

8. Employment. Neither the Performance-Vested Restricted Stock Unit Award
evidenced by this Agreement nor any term or provision of this Agreement shall
constitute or be evidence of any understanding, express or implied, on the part
of the Company or any of its Affiliates to employ the Grantee for any period.
Whenever reference is made in this Agreement to the employment of the Grantee,
it means employment by the Company or an Affiliate.

 

9. Beneficiary. The Committee may permit the Grantee to file with the Company a
written designation of a beneficiary on such form as may be prescribed by the
Committee and may, from time to time, amend or revoke such designation. In the
absence of any such designation or if all designated beneficiaries predecease
the Grantee, the Grantee’s estate shall be deemed to be the Grantee’s
beneficiary.

 

10. Subject to the Plan. The Performance-Vested Restricted Stock Unit Award
evidenced by this Agreement is subject to the terms and conditions of the Plan,
which are incorporated herein by reference and made a part hereof, but the terms
of the Plan shall not be considered an enlargement of any benefits under this
Agreement. In addition, the Performance-Vested Restricted Stock Unit Award is
subject to any rules and regulations promulgated by the Committee.

 

11. Section 409A. The Performance-Vested Restricted Stock Unit Award is intended
to comply with the requirements of Section 409A of the Code or an exemption or
exclusion therefrom and shall in all respects be administered in accordance with
Section 409A of the Code. If a Performance-Vested Restricted Stock Unit does not
constitute a “nonqualified deferred compensation arrangement” subject to
Section 409A of the Code, then the Performance-Vested Restricted Stock Unit
shall be settled no later than the March 15th following the calendar year in
which it became vested.

 

- 4 -



--------------------------------------------------------------------------------

12. Governing Law. The validity, construction, interpretation and enforceability
of this Agreement shall be determined and governed by the laws of the State of
New York without giving effect to the principles of conflicts of laws.

 

13. Headings. The headings of the sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

- 5 -